Steinle, J.
(dissenting). The ordinance in question permits the establishment and operation of .a public high school within the prescribed zone, but prohibits the erection and conducting of a private high school therein.
The majority say that since there is a substantial distinction between public and private schools in that particularly the public school must serve all, whereas the private school restricts admission, there is no illegal classification under the ordinance, and that the discrimination resulting therefrom is not unreasonable.
*102Zoning regulations are foundationed on police power. The ultimate purpose of zoning is associated with public health, safety, morals, and general welfare.
In State v. Withrow (1938), 228 Wis. 404, 280 N. W. 364, this court held that the scope of the police power is confined to the enactment of regulations to promote the public health, safety, and welfare.
In Geisenfeld v. Shorewood (1939), 232 Wis. 410, 287 N. W. 683, it was held that a zoning ordinance is unconstitutional and void if it is arbitrary and unreasonable and has no substantial relationship to the public health, safety, morals, or general welfare of a municipality.
In State ex rel. Ford Hopkins Co. v. Mayor (1937), 226 Wis. 215, 276 N. W. 311, the court said that in the exercise of police power all classifications must be based upon substantial distinctions which make one class really different from another.
The primary purpose of our high schools, private or public, is to educate pupils of a particular age. The state is interested to have all such children so educated in order that they may become good citizens. Private high schools as well as public high schools promote the general welfare and there is no substantial distinction in the purpose which they serve. If the private high schools did not exist, the public would be obliged to furnish facilities for those attending the private institutions.
In 47 Am. Jur., Schools, p. 459, sec. 220, the following observation is made:
“. . . the only difference between a public and private school is that one is organized and maintained as one of the institutions of the state, whereas the other is maintained by private individuals or corporations.”
The placement of a private high school in the area in question here would no more offend or interfere with the *103health, safety, morals, and general welfare of the community than would the presence of a public high school which the city authorities under the ordinance are permitted to erect in the zoned section. As was well said in the case of Catholic Bishop of Chicago v. Kingery (1939), 371 Ill. 257, 259, 20 N. E. (2d) 583, 584:
“We fail to perceive to what degree a Catholic school of this type will be more detrimental or dangerous to the public health than a public school. It is not pointed out to us just how the pupils in attendance at the parochial school are any more likely to jeopardize the public safety than the public school pupils. Nor can we arbitrarily conclude that the prospective students of the new school will seriously undermine the general welfare. As a matter of fact such a school, conducted in accordance with the educational requirements established by state educational authorities, is promotive of the general welfare.”
Other cases holding ordinances of this type invalid on the basis of improper classification are: Miami Beach v. State ex rel. Lear (1937), 128 Fla. 750, 175 So. 537; Lumpkin v. Township Committee of Bernards (1946), 134 N. J. L. 428, 48 Atl. (2d) 798; Roman Catholic Archbishop of Oregon v. Baker (1932), 140 Or. 600, 15 Pac. (2d) 391; State ex rel. Synod of Ohio of United Lutheran Church v. Joseph (1942), 139 Ohio St. 229, 39 N. E. (2d) 515; Women’s Kansas City St. Andrew Society v. Kansas City (8th Cir. 1932), 58 Fed. (2d) 593; State v. Northwestern Preparatory School (1949), 228 Minn. 363, 37 N. W. (2d) 370; Phillips v. Homewood (1951), 255 Ala. 180, 50 So. (2d) 267; Yanow v. Seven Oaks Park, Inc. (1953), 11 N. J. 341, 94 Atl. (2d) 482. See also 8 McQuillin, Mun. Corp. (3d ed.), p. 40, sec. 25.15.
It is a rule, as pointed out by the majority, that valid classification for zoning may be based on distinctions between municipal and private property and activities. However, it *104is significant that the courts of the country in zoning cases have treated private school situations differently than other endeavors of private enterprise. In the field of education the courts in zoning cases have made an exception to the rule and have not distinguished as between private and public schools. There is good reason for such exception.
Cases cited by the majority, to wit: McCarter v. Beckwith (1936), 287 App. Div. 289, 285 N. Y. Supp. 151, 272 N. Y. 488, 3 N. W. (2d) 882, and Golf, Inc., v. District of Columbia (C. C. A. D. C. 1933), 67 Fed. (2d) 575, involve a privately owned park and a privately owned golf driving range, respectively. It seems, however, that there is a substantial distinction between schools and places of recreation. Private schools must comply with state standards in matters of education. Privately owned recreation places need not so comply. By law, schooling is required to a particular age. The state permits such schooling in either public or private establishment. It does not require recreation to be taken in either park or golf range. The private park or golf range is a profit-making venture. In the instant situation the owner of the land who petitions for the building permit is a nonprofit organization.
Since it appears that the private high school which respondent desires to erect on its land in the zoned area is in the same category as the public high schools of Wauwatosa, and of the type which that municipality is free to erect in the zoned section, and that such private high school would serve the same purpose of educating the children of the community and vicinity as do the public high schools of that city, I am forced to the conclusion that the barring of respondent’s contemplated project by this zoning ordinance is discriminatory, arbitrary, and unreasonable and clearly violative of sec. 1, art. I of the Wisconsin constitution and contrary to art. I *105of the Fourteenth amendment of the federal constitution and therefore void. I would affirm the judgments of the circuit court.
I am authorized to say that Mr. Justice Broadfoot joins in this dissent.